Citation Nr: 1720846	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-06 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1977.  Subsequently, the Veteran served in the Army National Guard from 1977 to 2011, with periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied, in part, service connection for a right wrist sprain, bilateral hearing loss, and tinnitus.  The Veteran filed a timely notice of disagreement in July 2010.

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran withdrew his claim for right wrist sprain.  Therefore, the issue of service connection for right wrist sprain is no longer before the Board.

Evidence, to include a December 2016 private audiology examination and medical opinion, was added after issuance of the September 2016 supplemental statement of the case (SSOC).  The Veteran has not waived initial RO consideration of this evidence.  However, as the decision below fully grants the benefits requested, there is no prejudice to the Veteran.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.




FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus are related to noise exposure in service. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.309, 3.385, 4.3 (2016).

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 4.3 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, the Board is granting the claim for entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.



Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hearing loss and tinnitus are considered chronic diseases; therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic diseases as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hearing loss or tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The law provides that active military service is active duty.  This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  Active service also includes a period of inactive duty training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty during such training.  However, service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a) (2016); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, ACDUTRA includes full-time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6.  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Indeed, the Board points out that in accordance with 38 C.F.R. § 3.7(m), members of the National Guard are included in the Reserves.

The advantages of evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to a period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 


Analysis

Bilateral hearing loss

The Veteran contends that service connection is warranted for his bilateral hearing loss.  Specifically, the Veteran states that during a period of ACDUTRA, which he remembered as being in July 1979, a rifle went off next to his head, leaving powder burns on his helmet.  He went to the field hospital the next morning with ringing in his ears.  See December 2016 hearing transcript.  The Veteran attributes his hearing loss to the rifle incident, noting that his hearing loss has gradually worsened since then.  Id.  However, the Veteran also described that while in active service for the Army, he was a mechanic working around heavy equipment and it was not until his later years in service that he was provided hearing protection.  Id.

The Veteran's DD Form 214 shows that he was a track vehicle mechanic while on active duty in the Army.  The Veteran's service treatment records are absent of any complaints of tinnitus or hearing loss during his active service.  The Veteran's December 1973 enlistment and November 1976 separation examinations were normal with regards to any time of hearing loss or injury, and the Veteran self-reported that he had no hearing loss or other ear trouble.  However, according to the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty Military Occupational Specialty (MOS) Noise Exposure Listing), it has been determined that it is highly probable that a track vehicle repairer was exposed to hazardous noise.  Thus, the Board concedes exposure to hazardous noise for purposes of establishing an in-service event.  

On the Veteran's December 1973 entrance examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
5
LEFT
20
10
10
X
5

On the Veteran's November 1976 separation examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
10
LEFT
10
10
10
X
10


A January 1985 service treatment record reflects that the Veteran did not report that his hearing was normal, but rather responded that he did not know if he had had or was having hearing loss.  

On a February 1989 audiogram, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
20
10
LEFT
5
5
10
5
15

The Board notes that the record reflects a second audiogram performed on the same day, with handwritten results.  These results differ from the first and were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
25
25
25
LEFT
5
5
10
15
25

The Veteran was afforded a VA examination in April 2010.  On the authorized audiological evaluation in April 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
40
50
40
LEFT
5
10
30
30
30

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  

The examiner noted that the Veteran's 1974 enlistment audiogram and 1976 separation audiogram were within normal limits.  The examiner noted that the Veteran claimed he had exposure to noise as a tank mechanic and from tank fire and that he did not wear noise protection.  However, the examiner opined that after a review of the service medical records, personal interview, and audiometric testing, that the Veteran's hearing loss was less likely as not a result of noise exposure during military service.  

The Board finds the VA examiner's opinion inadequate.  The examiner merely found that the Veteran's hearing loss was less likely as not a result of noise exposure during military service, without providing a rationale or basis for his conclusion.  Therefore, it is unclear from the record whether the examiner gave undue weight to the Veteran's normal entrance and separation examinations.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (finding that service connection is not precluded for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability). 

In December 2016, the Veteran received a private audiology examination.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55
65
70
LEFT
15
10
35
45
40

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 84 in the left ear.  

The private audiologist diagnosed the Veteran with high frequency sensorineural hearing loss in the right ear and moderate to high frequency sensorineural hearing loss in the left ear.  

The private audiologist took note of the Veteran's active service, his service in the National Guard, and the Veteran's exposure to excessive noise levels from rifle fire and tank engines while performing his duties.  The audiologist concluded that the Veteran's threshold shifts of 15 dB at 2000 Hz in his right ear and 10 dB at 4000 Hz in the left ear from the Veteran's entrance examination to the February 12, 1985 examination were significant.  The audiologist concluded that based on the examination, a review of the Veteran's military service records, and an in-person interview, it was at least as likely as not that the Veteran's hearing loss was caused by or contributed to by noise exposure during his military service based on the Veteran's exposure to excessive noise levels while in the military without the benefit of adequate hearing protection, the 1985 audiogram which revealed significant threshold shifts in both ears compared to his enlistment physical, and his lay statements. 

The Board notes that the audiologist referred to a February 12, 1985 audiology examination for comparison.  It appears that the date on one copy of the audiology examination is smudged and/or unclear; however, a clearer copy reflects that the Veteran received an audiology examination on February 12, 1989. Despite this inconsistency, the Board finds the private audiologist's opinion persuasive, as it is based on a thorough review of the Veteran's service records and verified exposure to hazardous noise while in the military.  

Given the Veteran's current hearing loss; his military occupational specialty; his in-service noise exposure, and the medical opinions of record being at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to service, reasonable doubt must be resolved in favor of the Veteran.  As such, service connection is warranted for bilateral hearing loss disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016). 


Tinnitus

The Veteran contends that service connection is warranted for his tinnitus.  Specifically, the Veteran states that while serving on ACDUTRA in July 1979, a rifle went off next to his head, leaving powder burns on his helmet.  He went to the field hospital the next morning with ringing in his ears and he states that he has had ringing in his ears ever since.  See December 2016 hearing transcript.  

Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis and the Veteran, as a layperson, is competent to testify or make statements as to his symptoms, specifically to experiencing tinnitus since the rifle accident while on active duty for training.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has stated that he has tinnitus and the medical evidence of record is also in agreement that the Veteran has a current diagnosis of tinnitus.  See December 2016 private audiology examination.  Thus, a current disability is shown.

The Veteran's service treatment records reflect that in July 1980, the Veteran reported for medical treatment with a chief complaint of ringing in his left ear for one to two days after a rifle was shot off near his ear.  The individual sick slip Veteran was released back to his unit for duty.  See July 1980 service treatment records.  

The Board finds the Veteran's 2016 statement that he has had tinnitus since the rifle accident while on active duty for training as credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Although the Veteran stated that the rifle incident happened in 1979, he was asked to remember a date more than 35 years later and the rest of his testimony, including time of year, the surrounding events, and reporting to sick bay, are consistent with his service treatment records.  

The Board finds that the record contains corroborative evidence that the Veteran sustained an injury (acoustic trauma) during National Guard service in July 1980 after a rifle was shot off near his head.  Contemporaneously, the Veteran complained of ringing in his left ear for one to two days.  He has also consistently reported having tinnitus ever since an incident in which a rifle was fired near his head.  Moreover, a December 2016 private audiology opinion concluded that based on a review of the Veteran's military service records and an in-person interview, it was at least as likely as not that the Veteran's chronic and constant tinnitus was caused by or contributed to by noise exposure during his military service.  It was explained that the evidence, including the fact that the Veteran was exposed to excessive noise levels while in the military without the benefit of adequate hearing protection, that the 1989 audiogram revealed significant threshold shifts in both ears compared to his enlistment physical, and the Veteran's own self-reporting that tinnitus began during service, supported the conclusion that tinnitus was attributable to service.  

The Veteran experienced an injury in service and there is a competent medical opinion linking his current disability to the injury in service.  Although an April 2016 VA examiner opined that the Veteran's tinnitus was less likely as not a result of noise exposure during military service, the record is unclear as to whether the examiner considered the July 1980 service treatment record where the Veteran complained of ringing in his ears following exposure to acoustic trauma.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed tinnitus is related to noise exposure in service. 

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


